Citation Nr: 1106990	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1960 to May 1981.  He passed away in June 2005.  The 
appellant is the Veteran's spouse.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's service-
connection claim for the cause of the Veteran's death.  The 
appellant disagreed with this decision, and perfected an appeal 
as to that issue.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  Expedited handling is requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On the appellant's Substantive Appeal [VA Form 9], received by 
the VA on August 14, 2008, the appellant requested a Travel Board 
hearing before a Veterans Law Judge at the RO.  To date, a 
hearing has not yet been scheduled.  There is no indication in 
the record that the appellant has withdrawn her request for a 
hearing.  Accordingly, on remand, the appellant should be 
scheduled for a Travel Board hearing at the RO in Detroit, 
Michigan.  See 38 U.S.C.A. § 7107 (West 2002);      38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2010).



The case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:

VBA should schedule the appellant for a 
hearing before a Veterans Law Judge at the 
RO in Detroit, Michigan.  All 
correspondence and any hearing transcripts 
regarding this hearing should be 
associated with the claims folder.

After the appellant has been afforded an 
opportunity to appear at a hearing before 
a Veterans Law Judge, the RO need not take 
any further adjudicatory action, but 
should return the claims folder to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



